 THE AMERICAN NEWSPAPER GUILD, AFL-CIO, ETC.227If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, SixthFloor, 707 North Calvert Street, Baltimore, Maryland, Telephone No. 752-8460,Extension 2100.The American Newspaper Guild,AFL-CIOand Cleveland News-paper Guild No. 1, The American Newspaper Guild,AFL-CIOandThe E.W. Scripps Company, as publisher of "The Cleve-land Press"and Lithographers and Photoengravers'Interna-tionalUnion,AFL-CIO,and Cleveland Lithographers andPhotoengravers'International Union,LocalNo. 24-P, AFL-CIO.Case No. 8-CD-67.December 21, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed on July 13, 1965,by The E. W. Scripps Company, as publisher of "The ClevelandPress," referred to herein as the Employer, alleging that The Ameri-can Newspaper Guild, AFL-CIO, and Cleveland Newspaper GuildNo. 1, the American Newspaper Guild, AFL--CIO, referred to hereinas the Guild, violated Section 8 (b) (4) (D) of the Act by threateningto strike the Employer, for an object of forcing or requiring theEmployer to assign particular work to employees represented by theGuild, rather than to employees represented by Lithographers andPhotoengravers' InternationalUnion,AFL-CIO, and ClevelandLithographers and Photoengravers' International Union, Local No.24-P, AFL-CIO, referred to herein as the Photoengravers. There-after, a duly scheduled hearing was held on September 28 and Octo-ber 5, 1965, at Cleveland, Ohio, before Hearing Officer Charles J. Con-siglio.All parties appeared at the hearing and were provided fullopportunity to be heard, to examine and cross-examine witnesses, andto adduce evidence bearing upon the issues.The rulings of the Hear-ing Officer made at the hearing are free from prejudicial error and arehereby affirmed.Briefs have been filed by the Employer, the Guild,and the Photoengravers.Upon the entire record, the National Labor Relations Board 1 makesthe following findings:1.THE BUSINESS OF THE ElUI'LOYERThe parties stipulated, and we find, that the Employer is an Ohiocorporation which publishes "The Cleveland Press," a daily news-1 Pursuant to Section 3(b) of the National Labor Relations Act, as amended, theNational Labor Relations Board has delegated its powers in connection with this caseto a three-member panel [Chairman McCulloch and Members Fanning and Brown].156 NLRB No. 37.217-919-66-vol. 156-16 228DECISIONS : OF NATIONAL LABOR. RELATIONS, BOARDpaper, in Cleveland, Ohio ; -subscribes to interstate, news services; pub-lishes nationally syndicated features; and has a gross volume of busi-nessderived from "The Cleveland Press" exceeding $200,000 annually.Accordingly, we find that the Employer is engaged in commerce andthat it will effectuate the policies of the Act to assert jurisdictionherein.IT.THE LABOR ORGANIZATIONSThe parties stipulated, and we find, that the Guild and the Photo-engravers are labor organizations within the meaning of the Act.III.THE DISPUTEA. The work in controversyThe dispute which gave rise to this proceeding concerns the "strip-ping," or tasks involved in arranging and taping of filmed copy on aframe, and "burning," or the process involved in transfer of the filmedimagesfrom said frame to presensitized plates used exclusively on theCompany's offsetpresses.B. The basic factsIn addition to printing the newspaper, the Employer produces othermaterials which are used in promoting newspaper circulation and thesale of advertising lineage.These are in the nature of booklets, leaflets,letters from the editors, forms, and similar items which are not partof the newspaper.Prior to 1952, the Employer obtained these fromoutside printing. firms,. but in that year the Multilith room was estab-lished to produce such materials for the Employer's editorial andpublic service departments.In 1954, the Davidson room was estab-lished to produce similar materials for the advertising and circulationdepartments.2All printing operations in these rooms utilize the offsetprocess.Employees in the Multilith and Davidson rooms,3 who havealways.been represented by the Guild, operate the offset presses 4 allof which are located in those rooms, and,. prior to 1965, performed allthe offset platemaking tasks of "stripping" and "burning" done at theplant .53 The Multilith room,which is located on the second floor of the plant,contains, amongother items of equipment,two Multilith presses, are lights, a stripping table, an artistlayout table, and some stapling,cutting,and folding equipment.Equipment in theDavidson room,which is located in the basement, includes a Davidson press, a Harrispress, are lights, a stripping table, and stapling,cutting, and folding machines.3The Multilith room includes two employees who are classified as "Multilith Operator"under the Guild contract.The Davidson room includes three employees classified assenior clerk,clerk, and assistant under that agreement.4There is no dispute concerning performance of the offset printing by members of. theGuild's bargaining unit.5The following procedure has been observed in producing the plates:(1) copy is pastedup by an employee in the Multilith or Davidson room;(2) the pasted-up copy is sent tothe engraving room where it is photographed;(3) the negatives are shipped back to the THE AMERICAN NEWSPAPER GUILD, AFL-CIO, ETC.229The newspaper, on the other hand, is printed through traditionalletterpress techniques.Platemaking is also performed in connectiontherewith.However, this platemaking is performed in the engravingdepartment, located on the second floor of the plant, by employeeswithin the bargaining unit historically represented by Photoengravers,and.is generally more complex, requiring a higher degree of skill, thanthe stripping and burning performed in the Multilith and Davidsonrooms.Between 1952 and 1964, the Employer's collective-bargaining agree-ments with the Photoengravers did not include the "stripping" and"burning" operations in the Multilith and Davidsonrooms,but definedthe latter's unit as limited,inter alia,to work "as presently practicedin the engraving department," and the making of offset plates for "theproduction of the newspaper." In negotiating the* intervening con-tracts during this period, the Photoengravers on several occasions,beginning in 1956, attempted, without success, to obtain contractualassignment of this work for engraving department employees.'Finally, in the 1964-65 negotiations, the Employer acceded to thePhotoengravers' demand and agreed to delete the limiting language"as presently practiced in the engraving room" and "for productionof the newspaper."At that time, however, the subsisting contractbetween the Employer and the Guild (November 1, 1964-Octo-ber 31, 1966) included a provision barring transfer of work performedby, employees in Guild-unit classifications to "employees outside the`Guild's jurisdiction:"In mid-June 1965,6 the Employer, pursuant to, its agreement withPhotoengravers, `assigned the.stripping in' the. Davidson room to theengraving room whereupon it was performed by employees repre-sented by Photoengravers (the burning performed in the Davidsonroom has not been reassigned, and no work has been removed from theMultilith room).Thereafter, the Guild, by letter of June 24,demanded the return of the Davidson room work. That same day,A bulletin was posted by the Guild advising' its members that "thePhotoengravers have taken over work customarily performed byemployees in Guild jurisdiction," and that militant action would benecessary to prevent "further erosion" of Guild work.On July 6,the Guild demanded return of the "Multilith" work, and threatened toinstruct its members not to handle any papers, documents, or materials,or do work on any "Multilith" operations involved in the dispute untilMultilith or Davidson room;(4) the negatives are then stripped,or placed in a properlayout on a sheet of opaque paper ;(5). the image from the layout is transferred to theplate through the burning process; and(6) the completed plate is installed on the offsetpresses.6Unless otherwise indicated,all dates refer to 1965. '230DECISIONS OF NATIONAL LABOR RELATIONS BOARDsettlement of the matter in accordance with the Guild's position.OnJuly 13, the Employer filed: the instant charge naming the Guild as'Respondent.C. Contentions of the partiesAt the hearing, the Employer, preferring to remain neutral, tookno position on the issue of to whom the work should be assigned, indi-cating, however, that no distinction can be made between the two roomsand, hence, that all of the disputed work should be assigned to one unitor the other.But, in its brief to the Board, the Employer suggested acompromise solution whereby the work would be allocated by assigning"the stripping and burning work in the Davidson Room to the Photo-engravers while permitting the Multilith Room to continue to operateas it presently does."Photoengravers contends that its present contract with the Employerconstitutes an assignment of the disputed work, and that its claimthereto is further supported by its area and industrywide jurisdiction,the superior skills and training of engraving department employees,and economy and efficiency of operation.Photoengravers also movedto dismiss that portion, of the notice of hearing dealing with the David-son room on the ground that the evidence does not disclose that theGuild threatened, coerced, or restrained the Employer to assign David-son room work to the Guild rather than Photoengravers.On the other hand, the Guild predicates its claim for the disputedwork upon its contract with the Employer, the historic plant practice,the Employer's satisfaction with past performance of its employees,efficiency of operation, and, the fact that the stripping and burningoperations are closely integrated with the offset printing performed inthe Davidson and Multilith rooms.D. Applicability of the statuteSection 10(k) of the Act empowers the Board to hear and determinethe dispute out of which a Section 8(b) (4) (D) charge has arisen.Before making a determination of the dispute, however, the Boardis required to find that there is reasonable cause to believe that Section8(b) (4) (D) has been violated.The record herein shows that both the Guild and the Photoengraversclaimed the stripping and.burning operations in connection with offsetplate production, and that the Employer yielded to the Photo-engravers' demands for contract coverage of such work in the 1964-65negotiations with that Union.Pursuant thereto in mid-June 1965,the Employer transferred the stripping from the Davidson room tothe engraving room for performance by employees represented by thePhotoengravers, whereupon the Guild announced to its members that THE AMERICAN NEWSPAPER GUILD, AFL-CIO, ETC.231drastic action would have to be taken and threatened the Employerwith work stoppages in connection with Multilith materials unless theoffset platemaking continued to be performed "in its entirety" byemployees covered by the Guild contract.The Guild would be in aposition to implement its threats since, in the normal course of theEmployer's operations, employees represented by it would be calledupon to perform other work on the material produced in the Davidsonand Multilith rooms, regardless of which union performs the disputedoffset platemaking.We find, therefore, on the entire record that there is reasonable causeto believe that a violation of Section 8(b) (4) (ii) (D) has occurred,'and that the dispute is properly before the Board for determinationunder Section 10 (k) of the Act.8E.Merits of the disputeSection 10(k) of'the Act requires the Board to make an affirmativeaward of disputed work after giving due consideration to variousrelevant factors.The Board has held that its determination in ajurisdictional dispute case is an act of judgment based upon commonsense an d experience and a balancing of such factors.9Certain of the usual factors considered by the Board in these cases,such as certifications, contracts, industry practices, area practice, andskills, clearly provide little basis.for determining the instant dispute.Thus, neither the Guild nor the Photoengravers has been certified bythe Board as the exclusive bargaining representative for any of theCompany's employees.The Company's contracts with the Guild andthe Photoengravers cannot constitute a persuasive basis for an award,as they appear to include conflicting assignments of the work in con-7 There is no merit in the Photoengravers'contention that the evidence fails to estab-lish a cognizable jurisdictional dispute with respect to stripping and burning performedin the Davidson room. On the contrary,the Guild's letter of June 24 protesting theremoval of Multilith work from the Davidson room and demanding its return,the Guild'snotification to its membership that Photoengravers had invaded its jurisdiction,and theGuild's letter to the Company on June 6 threatening work stoppages unless the Guild'sdemands for all Multilith work were honored, clearly furnish reasonable cause to believethat an 8(b) (4) (ii) (D) violation occurred with respect to the Company's reassignmentof work from the Davidson room.$As noted, employees representedby the Guildare currently assigned the burningoperations in the Davidson room as well as the stripping and burning work in the Multi-lith room.However, the Employer agreed to the deletion of language in the contractof the photoengravers,demanded by the latter in support of its claim to the offset plate-making work,thus substantiating the apprehension of the Guild that a reassignment ofall such work may occur.Accordingly,although the Guild is currently assigned a por-tion of the disputed work, we find that the dispute extends to such work and is properlybefore the Board for determination.Philadelphia Typographical Union, Local No. 2(Philadelphia Inquirer,Division of Triangle Publications, Inc.),142 NLRB 32, 40.8N.L.R.B.v.Radio&Television Broadcast Engineers Union, Local 1212, InternationalBrotherhood of Electrical Workers,AFL-CIO (Columbia Broadcasting System),364 U.S.573;International Association of Machinists,Lodge No.1743,AFL-CIO (J. A.. JonesConstruction Company),135 NLRB 1402, 1411. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDtroversy.10Although Photoengravers relies upon an alleged industryor area practice as supporting its claim to the disputed work, the evi-dence adduced merely shows that it has collective-bargaining agree-ments with three employees in the Cleveland area, who perform plate-making for the offset printing process, and is hardly sufficient toestablish a definite pattern tending to favor the Photoengravers' claim.Finally, it is apparent from the record that employees in either bar-gaining unit possess the ability to perform the disputed work.1.Prior plant practiceAs indicated, the offset platemaking tasks of stripping and burninghad been performed until 1965 by employees represented by the Guild.At no time prior to that date had any such work been performed in theengraving department.The Employer, though quite satisfied withthat arrangement, in 1965, responding to coercive gestures by Photo-engravers, and not voluntarily, agreed to modify past agreements withPhotoengravers so as to include the disputed offset platemaking.Asa result of this agreement, stripping was taken from the Davidsonroom and assigned to the engraving department where it was then per-formed by Photoengravers. Considering the established practice dat-ing back to the-inception of offset operations at the plant, and the con-ditions under which the practice was modified in 1965, we find that thisfactor favors employees represented by the Guild.2.Efficiency of operationAs heretofore indicated, employees in the Multilith and Davidsonrooms, before 1965, performed the disputed stripping and burning.These employees possess the requisite skills to perform that work,which involves tasks closely integrated with their responsibility foroperation of the offset presses.On the other hand, the platemakingtasks performed in the engraving department relate directly. to theletterpress production of the newspaper. It is apparent thereforethat by assigning the work to employees represented by the Guild, aseparation of newspaper and nonnewspaper printing operations wouldbe maintained.Under this arrangement, the engraving departmentwould not be burdened by additional work which could impede itsresponsibility for production of the newspaper, while in the Multilithand Davidson room different, yet integrated, aspects of the overalloffset operation would be performed in sequence by the same employeeswithin the same supervisory unit.For these reasons, it would appearthat assigning the work to employees represented by the Guild would10 St.Lowi8Printing Pressmen and AssistantsUnion No. 6, Inc., affiliated with In-ternational Printing Pressmen&Assistants Union ofNorth America, AFL-CIO (Nord-mann Printing Company),151 NLRB 628. S.& H. GROSSINGER'S INC.233be conducive to the efficient and uninterrupted flow of work within theoffset and letterpress operations of the Employer.CONCLUSIONIn view of all the foregoing, particularly the longstanding practiceof assigning the stripping and burning to employees represented bythe Guild, the Employer's satisfaction with that arrangement, and theintegrated relationship between the disputed work and other offsetoperations performed by these employees, we shall determine the dis-pute before us by awarding stripping and burning of offset plates foruse on offset presseslocated in the Davidson and Multilith rooms of theEmployer's plant to those employees represented by the Guild, but notto that Union or its members." This determination is limited to theparticular controversy giving rise to this dispute.DETERMINATION OF THE DISPUTEUpon the basis of the foregoing findings, and upon the entire recordin this proceeding, the Board makes the' following Determination ofthe Dispute, pursuant to Section 10 (k) of the Act :Employees, who. are represented by the American Newspaper Guild,AFL-CIO, and Cleveland Newspaper Guild No. 1, the AmericanNewspaper Guild, AFL-CIO, are entitled to perform the strippingand burning of offset plates used on offset presses located in the Multi-lith and Davidson rooms at the Employer's plant in Cleveland, Ohio.n At the hearing, the Employer assertedthat nological distinction can be made be-tween the Multilith and Davidson rooms, andtherefore that all disputedwork shouldbe assigned to one unit or the other.Nevertheless,as heretoforeindicated,the Employer,in its brief to the Board,proposed a compromise solution,splittingthe work byallocatingthe Davidson room portion to Photoengravers,while preservingthe Multilith portion foremployees representedby the Guild.As we are satisfiedthat the Employer's initialposition was correct,and that the various factors on which the Board relies in determin-ing jurisdictional disputes fail to support a distinction between the two rooms, we do notadopt the Employer's proposed solution herein.S. & H. Grossinger's Inc.andHotel and Restaurant Employeesand Bartenders InternationalUnion, Local 343, AFL-CIOS.& H. Grossinger's Inc.andHotel and Restaurant Employeesand Bartenders InternationalUnion, Local 343, AFL-CIO, Peti-tioner.Cases Nos. 3-CA-2242 and 3-IBC-3243.December 21,1965DECISION, ORDER, AND DIRECTIONOF THIRD ELECTIONOn May 7, 1965, Trial Examiner Samuel M. Singer issued his Deci-sion in the above-entitled proceedings, finding that the Respondent had156 NLRB No. 20.